Citation Nr: 0613412	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected gastroesophageal reflux disease 
(GERD) with nausea.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for cervical spine pain 
(claimed as neck pain).  

4.  Entitlement to service connection for claimed lumbosacral 
back pain.  

5.  Entitlement to service connection for status post 
fracture of the right fifth metacarpal in the hand and palm.  

6.  Entitlement to service connection for depression with 
anxiety, sleep disorder and memory loss.  

7.  Entitlement to service connection for hip pain claimed as 
status post stress fracture.  

8.  Entitlement to service connection for chemical exposure 
claimed as Gulf War Syndrome.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
November 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 RO decision that denied the claims 
of service connection.  The RO also granted service 
connection for GERD with an initial 10 percent disability 
rating, effective on March 18, 2002.  

The veteran immediately appealed the RO's September 2002 
decision.  Accordingly, in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In a statement received in October 2002, the veteran claimed 
service connection for Gulf War Syndrome manifested by 
nausea, joint and muscle pain, dizziness, sleep disorder, 
memory loss and skin irritation.  

The service-connected GERD has been determined to cause 
nausea; however, the other conditions have not yet been 
adjudicated as due to an undiagnosed illness.  As such, this 
matter is referred back to the RO for the appropriate action.  

The issue of a higher, initial rating for the service-
connected GERD with nausea and service connection for PTSD, 
cervical spine pain, lumbosacral back pain and depression 
with anxiety, a sleep disorder and  memory loss are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran currently is shown as likely as not to be 
suffering from the residuals of the right fifth metacarpal 
injury and fracture suffered while on active service.  

2. The veteran is not shown to be suffering from a current 
hip condition due to a stress fracture or other event of his 
period of active service.  

3.  The veteran is not shown to be suffering from a current 
residual disablement due to chemical exposure or Gulf War 
Syndrome due to service.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by a right fifth 
metacarpal, status post fracture, is due to an injury that 
was incurred in active service.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

2.  The veteran is not shown to have a disability of either 
hip claimed as the residual of a stress fracture due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).  

3.  The veteran is not shown to have disability manifested by 
chemical exposure claimed as Gulf War Syndrome due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the veteran in April 2002.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of VCAA.  

In addition, by virtue of the rating decision on appeal and 
the statement of the case, he was provided with specific 
information as to why his claims were denied and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the Statement of 
the Case.  

In a letter dated in September 2002, the veteran was provided 
with a PTSD questionnaire in order to verify his stressors.  
The veteran's response was received at the RO in October 
2002.  

While the veteran was not specifically informed to provide 
the RO with any relevant evidence in his possession, he was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  

When considering the notification letters, the rating 
decision on appeal and the statement of the case as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  Here, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (in this 
case the RO) decision on a claim for VA benefits.  In this 
case, the RO's April 2002 VCAA notice letter predates the 
initial rating decision that was issued in January 2003.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this regard, the veteran was afforded medical VA 
examinations in June 2002.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.  


Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for service connection, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On report of medical examination at enlistment in May 1987, 
no clinical abnormalities were noted, other than a 2.5" scar 
of the right wrist.  

On the report of medical history in May 1987, the examiner 
noted that the veteran had sustained a cracked, but 
undisplaced, left clavicle in 1981 with no residual 
conditions.  

In February 1988, the veteran underwent physical therapy for 
low back pain that started during a physical training 
exercise.  The veteran was diagnosed with probable facet 
strain at the L3-L4 low lumbar region.  

The veteran was reported to have a scoliosis that existed 
prior to service.  The X-ray studies of the lumbar spine 
revealed no significant abnormality.  

In a March 1988 entry, the veteran was noted to have a 
history of low back pain that existed prior to service and 
was aggravated by training.  The examiner ruled out left hip 
fracture.  A report referable to the left sacroiliac joint 
revealed an abnormality consistent with post-traumatic stress 
reaction.  

In June 1989, following a fall of a bicycle, the veteran 
complained of cervical pain and persistent low back pain.  
The examiner's assessment was that of neck and muscle strain 
with lumbar and sacroiliac strain.  

In November 1989, the veteran was treated for complaints of 
nausea, vomiting, diarrhea, dizziness and difficulty 
swallowing with anorexia .  The examiner assessment included 
that of possible stomach flu, virus symptoms and anxiety.  

In June 1990, the veteran complained of having a "bump on 
[his] spine" with recurrent low back pain.  

In November 1990, the veteran complained of recurrent low 
back and left hip pain.  Both times, the veteran was 
diagnosed with sacroiliac joint strain with possible pulled 
muscle.  Possible stress fracture in left hip joint was 
noted.  

In December 1990, the veteran was treated for skull 
contusion, cervical spine distortion, and contusion of the 
right upper arm and left hip following a motor vehicle 
accident.  The X-ray studies of the skull, right upper arm, 
cervical spine, thoracic spine and pelvis revealed no 
evidence of fractures or instability.  

Later that month, the veteran fell and sustained an injury to 
the hands.  The examiner noted a "possible bruised hand."  
The X-ray studies were read as questionable for fracture of 
the right 5th finger.  

In June 1991, the veteran complained of pain in the right 5th 
finger.  A history of old fracture was noted.  An X-ray study 
of the right hand revealed evidence of a well-healed, 
minimally deformed fracture of the right 5th finger.  

On report of medical examination at ETS (expiration of term 
service), the examiner noted no abnormality related to the 
low back, neck or lower extremities.  No psychiatric findings 
were reported by the examiner.  

On the veteran's report of medical history, he indicated 
problems with swollen or painful joints, headaches, eye 
trouble, ear/nose/throat trouble, head injury, broken bones, 
and recurrent back pain.  

Post-service, the veteran reported having received private 
medical treatment from his primary care physician for low 
back and hip pain and gastrointestinal problems since 1985.  

The records obtained dated from 1990 to 2002 and reflect 
treatment and diagnoses of anxiety disorder, obsessive 
compulsive disorder, depression, mild discomfort in the 
sacroiliac joints and low back pain.  

On VA examination in June 2002, the veteran reported right-
hand dominance with complaints of recurrent pain in the right 
hand.  The veteran reported that flare-ups of hand pain did 
not interfere with his activities.  

An examination of the right hand revealed no redness, warmth, 
swelling, locking sensation, or use of hand splint or history 
of surgery.  The Tinel's sign was negative, and the range of 
motion of the right hand and fingers was normal.  

The examiner palpated no bony abnormalities and reported that 
radial pulses and sensation to pinprick were normal.  
Tenderness was observed on palpation of the right palm.  

An X-ray study of the right hand was normal with no fractures 
or dislocations seen.  The examiner's diagnosis was that of 
status post fracture and contusion of the right metacarpal, 
asymptomatic.  

With regard to the hip pain, the veteran reported having 
intermittent, sharp pain in the hip and buttock area that 
occurred on bending or walking upstairs.  The veteran 
attributed this condition to intermittent discomfort since 
service 1988 from physical training.  

The veteran noted the use of prescribed medications for hip 
and low back pain that with incapacitating episodes that 
occurred every 3 to six months and caused him to miss up to 2 
weeks of work.  

The veteran denied any bowel or stool changes, and denied 
numbness or tingling into the lower extremities.  

An examination of the spine and hips revealed normal range of 
motion.  Lower back pain was observed on straight leg 
raising.  An X-ray study of the sacroiliac joints was normal.  
The examiner's diagnosis was that of lumbosacral spine pain.  

The VA primary care notes dated in 2002 reflect complaints of 
bilateral hip pain with questionable sacroiliac joint stress 
fractures.  An examination of the lower extremities was 
normal.  


Hip pain, status post stress fracture and right 5th finger 
disorder

With respect to the claimed hip pain, status post stress 
fracture, the Board concludes that service connection must be 
denied in this case.  38 C.F.R. § 3.303.  

In order for service connection to be granted, the evidence 
must demonstrate the presence of a current disability.  See, 
e.g., Degmetich, supra.  

On VA examination, the examiner diagnosed lumbosacral spine 
pain, but noted a normal range of motion for the hips.  The 
examiner reported no orthopedic or neurological findings 
related to the hips.  

The veteran claims that he has a hip condition due to an in-
service stress fracture.  

The service medical records do contain reports of left 
sacroiliac joint post-traumatic stress reaction, sacroiliac 
strain and possible stress fracture of the left hip.  
However, an examiner did rule out the diagnosis of left hip 
fracture in service.  

Significantly, the recent X-ray studies were interpreted as 
showing normal sacroiliac joints.  No competent evidence has 
been presented to support the veteran's assertion of having a 
left hip disability due to a stress fracture sustained in 
service.  

In the absence of competent evidence of current hip 
disability, service connection is not warranted in this case  

The Board finds in this regard that the veteran's complaints 
of pain alone cannot constitute a disability for which 
service connection can be granted.  

Regarding service connection for status post fracture of the 
right 5th metacarpal, the Board finds that the evidence is 
relative equipoise in showing that the veteran as likely as 
not has residual attributable to an injury sustained in 
service.  

The recent VA examiner reported no objective findings of 
redness, warmth, swelling or locking sensation in the right 
hand.  However. tenderness was noted by the examiner.  The X-
ray studies revealed no fractures or dislocations..  The 
examiner diagnosed status post fracture and contusion of the 
right metacarpal, asymptomatic.  

Given the X-ray findings of a well-healed, minimally deformed 
fracture of the right 5th finger, service connection is 
warranted by extending the benefit of the doubt to the 
veteran.  Id.; 38 C.F.R. § 3.303.  


Chemical exposure resulting in Gulf War Syndrome

The veteran asserts that he has developed Gulf War Syndrome 
as a result of this chemical exposure from gas and oil fumes 
and drinking from a tainted water supply.  

In this case, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian Gulf 
veteran with a qualifying chronic disability that became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006.  The term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of any of the following):  
(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  (2) Any diagnosed illness that the 
Secretary determines warrants a presumption of service-
connection.  (3) An undiagnosed illness in a veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:  (1) Fatigue (2) Signs or symptoms involving skin 
(3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic 
signs or symptoms (7) Neuropsychological signs or symptoms 
(8) Signs or symptoms involving the respiratory system (upper 
or lower) (9) Sleep disturbances (10) Gastrointestinal signs 
or symptoms (11) Cardiovascular signs or symptoms (12) 
Abnormal weight loss (13) Menstrual disorders.  

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2005).  

After a review of the record, the Board finds that the 
veteran is not currently shown to have a specific residual 
disability due to demonstrated exposure to any toxic or 
chemical agents during his period of active service.  

In this regard, no competent evidence had been submitted to 
support the veteran's lay assertion in this regard.  

The Board acknowledges the veteran's assertions that he has 
the residuals of exposure to chemical agents that are related 
to service.  However, the veteran, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  Espiritu, supra.  

Furthermore, the Board observes that the United States Court 
of Appeals for Veterans Claims has determined, in an 
analogous case involving exposure to Agent Orange, that mere 
exposure, without more, is not a compensable occurrence. 
Winsett v. West, 11 Vet. App. 420, 425 (1998).  The Board 
reiterates that service connection may only be granted for a 
disability resulting from injury or disease incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the residuals of exposure to chemical 
agents claimed as Gulf War Syndrome.  

Thus, the benefit-of-the-doubt doctrine cannot be favorably 
applied in this matter, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra.  




ORDER

Service connection for status post fracture of the right 
fifth metacarpal is granted.  

Service connection for hip pain, status post stress fracture 
is denied.  

Service connection for chemical exposure claimed as Gulf War 
Syndrome is denied.  



REMAND

With regard to the veteran's claims of service connection for 
PTSD and depression with anxiety, memory loss and sleep 
disorder, the Board finds that additional development is 
necessary.  

The veteran's service medical records reflect a November 1989 
diagnosis of anxiety.  Post-service, the veteran was treated 
and alternatively diagnosed with anxiety disorder, 
depression, insomnia and PTSD.  

While assigned to the "1st BN 4/3rd FA Regiment 2AD (FWD)" 
from January 7, 1991 to May 5, 1991, the veteran's claimed 
military stressors included seeing dead bodies, interpersonal 
conflicts, and being fearful for his life.  

The veteran also reported that he was "never exposed to 
direct threats, never saw combat, and never saw anybody 
injured."  In September 2002, the veteran supplied a 
stressor statement; however, the information provided was 
insufficient for verification purposes.  

As such, the RO should request specific details of the in-
service stressful incident(s): date(s), place(s), unit of 
assignment at the time of the event(s), description of the 
event(s), medal(s) or citation(s) received as a result of the 
event(s), and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s).  At a minimum, the claim must indicate the location 
and approximate time (a 2-month specific date range) of the 
stressful event(s) in question, and the unit of assignment at 
the time the stressful event occurred.  

Inform the veteran that this information is necessary to 
obtain supportive evidence of the stressful event(s) and that 
failure to respond or an incomplete response may result in 
denial of the claim.  M21-1, Part III, Para. 5.14(c) (Aug. 
12, 2003).  

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).  

In the present case, the veteran has been diagnosed as having 
PTSD and there is medical evidence associating the veteran's 
PTSD to stressors purported to have occurred during his 
active service.  However, the Board notes that the examiner's 
opinion was not based on verified stressors.  

The Board further notes that no attempt has been made to 
verify the veteran's claimed stressors.  Critical elements of 
the veteran's diagnosis of PTSD, most fundamentally those 
concerning the existence of stressors, appear to be based 
wholly upon statements of history provided to the VA examiner 
by the veteran.  

The question of whether the appellant was exposed to a 
stressor in service is a factual determination and VA 
adjudicators are not bound to accept such statements simply 
because treating medical providers have done so.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

Alternatively, the veteran seeks service connection for 
anxiety with depression, memory loss and insomnia.  There is 
competent evidence of a current psychiatric disability, 
namely a diagnosis of generalized anxiety disorder reported 
on VA examination in June 2003.  

Further, there is private medical evidence of treatment for 
anxiety and depression dated since 1999.  The veteran has 
asserted that his psychiatric symptoms had their clinical 
onset in service.  

After the veteran's stressors have been verified or there is 
a response indicating otherwise, the RO should schedule the 
veteran for another VA psychiatric examination.  

In this regard, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

With regard to the claims of service connection for 
lumbosacral pain and a cervical spine disorder, the Board 
notes that additional development is necessary.  

In this regard, the service medical records document a June 
1989 injury from falling off a bicycle with complaints of 
cervical neck pain.  The examiner diagnosed the veteran with 
cervical and muscle strain.  

The veteran was examined for VA purposes in June 2002.  The 
VA examiner failed to address the issue of service connection 
for a cervical spine condition or the etiology of any 
lumbosacral spine disability.  As such, there are no findings 
on which to base a determination and additional development 
is necessary.  

The veteran essentially contends that his service-connected 
GERD with nausea disability is more severe than reflected by 
the 10 percent rating currently assigned.  It is maintained 
that the assigned rating does not sufficiently reflect the 
severity of his symptoms.  

VA outpatient treatment records dated since his VA 
examination in June 2002 reflect the veteran's complaints of 
daily, burning, epigastric pain with decreased appetite, and 
occasional vomiting.  He underwent VA colonoscopy, 
esophagogastroduodenoscopy (EGD) with normal random biopsy 
results.  The examiner's impression was that of GERD and 
peptic ulcer disease.  

Given that the veteran has complained of worsening symptoms 
and his most recent VA examination was in June 2002, the 
Board finds that a more contemporaneous VA examination is 
needed in order to assess the current severity of the 
veteran's digestive disorder.  

The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claim.  38 C.F.R. § 4.2 
(2005).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) are fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2005).  The RO should send the 
veteran a development letter asking him 
to give a comprehensive statement 
regarding his claimed stressors and to 
provide buddy statements from individuals 
who may have witnessed the stressors.  
The veteran should be requested to 
provide any additional information he may 
recall concerning his claimed in-service 
stressor incidents, to include 
approximate dates, times, locations and 
identities of any individuals involved, 
including their names, ranks and units.  

2.  With the information obtained from 
the veteran regarding his stressors, in 
addition to the information obtained from 
the veteran's service records, personnel 
records, review the veteran's claims file 
and prepare a summary of all his claimed 
stressors.  The summary and all 
associated documents, to include the 
veteran's service personnel records and 
stressor statement(s), should be sent to 
the US Army and Joint Services Records 
Research Center (JSRRC), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  

JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressors 
including, but not limited to, providing 
a copy of unit histories for the 
veteran's unit in Saudi Arabia from 
January 7, 1991 to May 5, 1991.  

3.  Upon completion of the above, the 
veteran should be afforded a VA 
psychiatric examination to determine 
whether he meets the criteria for a 
diagnosis of PTSD, and if so, whether the 
disorder is the result of an inservice 
stressor.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
identify the specific stressor(s) 
underlying the diagnosis.  

If a diagnosis of PTSD is not 
appropriate, the examiner should identify 
any other psychiatric disorders and offer 
an opinion.

The veteran's claims file must be provided 
to the physician designated to examine the 
veteran, and the examination report or an 
addendum, should reflect consideration of 
the file.  If PTSD is not diagnosed, the 
examiner should also provide an opinion as 
to whether the veteran has any other 
mental disorder, related to active 
military service.  The examination report 
should include the complete rationale for 
all opinions expressed.  

4.  The veteran should be afforded a VA 
examination in order to determine that 
nature and likely etiology of the claimed 
lumbosacral spine pain and cervical spine 
strain.  All indicated development should 
be undertaken in this regard.  The claims 
folder should be made available to the 
examiner for review. Based on his/her 
review of the case, the examiner should 
offer an opinion as to whether the veteran 
is suffering from current cervical or 
lumbosacral spine disability that at least 
as likely as not is due to the 
demonstrated injury or other event of 
incident of his period of active service.  

5.  The veteran should also be afforded a 
gastrointestinal examination to determine 
the severity of his service-connected GERD 
with nausea.  The claims folder must be 
made available to the examining physician 
and the physician should state that he/she 
has reviewed the claims folder in the 
report of examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  The examiner should 
report the pertinent medical complaints, 
symptoms and clinical findings in detail.  
The examiner should specifically comment 
on the presence or absence of pain, 
vomiting, weight loss, hematemesis, 
melena, anemia, epigastric distress, 
dysphasia, pyrosis, regurgitation, and 
substernal, arm, or shoulder pain 
associated with GERD.  The examiner should 
also describe any impairment of health due 
to GERD as severe, considerable, or less 
than considerable. A complete rationale 
for any opinion expressed must be 
provided.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the claim for 
service connection for PTSD, anxiety 
disorder, lumbosacral back pain and 
cervical strain, and increased rating for 
GERD with nausea.  If this benefit sought 
continues to be denied, the RO should 
issue a Supplemental Statement of the Case 
to the veteran and his representative and 
afford them an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


